Chief Justice Marshall
delivered the opinion of the Court—
Anderson and two others, children of Milly, who formerly belonged to B. Ray, and was, by him, devised to his daughter, Mrs. Crawford, filed their separate bills against Crawford, claiming that they were free, and born free. This claim, of course, depends upon the alleged freedom of their mother at the time of their respective births. But Milly was certainly the slave of Ray until his death, about the year 1819, *336when under his will, she passed into the possession of Crawford, and, by operation of law, became his property. She remained in his possession-as a slave, until about 1828, ’9, or ’30, when she left with her husband, a free man of color, she being then about 18 years of age. There is some intimation in the evidence, that Milly was Ray’s child, that he had intended to emancipate her by his will, but the provision to that effect was accidentally omitted. He lived, however, for many months after the execution of his will, and no such provision was added to, or is contained in it. Some of the witnesses also state that Crawford had promised Ray that he would free Milly, or at least that he acknowledged himself to be under some obligation to emancipate her, and avowed his intention to do so, when she should arrive at the age of 18 or 21 years, there being some uncertainty to which period he referred. It seems to be certain, however, that.no deed or other instrument for the emancipation of Milly had been executed by Crawford before she left his possession, as above stated. And the only evidence relied on to prove that any writing was ever executed by him for that purpose, consists of the presumption contended for as arising from the fact that from the time when Milly left his possession as above stated, Crawford made no effort to reclaim her or her children, for a period of nearly or quite 20 years, during a great part of which, she was in the adjoining county to that of his residence, and at about 25 miles distant, passing and recognized as a free woman, until she left her first husband, and went off to a free State, as is supposed with another free man of color, and that having been arrested- in this adventure, and put in jail, in one of the counties bordering on the Ohio, Crawford', when informed of the fact by a letter from the jailer, remitted to him $40 to pay fees, and told him to let Milly go, and she has not been heard of since. Within a few years after she left Crawford’s possession, and before her second flight, Milly had four *337children, all of whom she left behind, and of whom three are claiming their freedom, in the bills contained in this record. These children were bound out as free persons by the court of the county in which they had been born, and remained in service under the indentures, until they were claimed by Crawford, as his slaves, a short time before these suits were brought, in 1848.
Crawford alleges that when Milly left his possession, she either ran away or was stolen off by her husband; that he supposed she had gone to a free State; that he never knew where she resided, nor heard of her after she left his possession; and that he had not known or heard of her having any children, until informed of it shortly before he took measures to reclaim them; that he never emancipated Milly or her children, nor executed any writing for that purpose, nor in any manner renounced or abandoned his right of property in them, but that they were and are his slaves. Several witnesses prove that when Milly left Crawford, it was said and understood that she had run away. Several prove that Crawford continued to assert claim to her; and two of his sons who resided near him, say they never heard where Milly was, nor that she had any children until recently. Others of the neighbors knew these facts; some state that Crawford knew where Milly was. And one states that he saw her after she had the four children above referred to; that she then claimed her freedom under the will of of Ray, her former owner, and that upon being informed of her mistake, she said she was too white to serve as a slave, and asked the witness to get her free papers from Mr. Crawford. This claim of freedom under Ray’s will, made, as is proved, when she first left Crawford’s possession, had induced her new neighbors to suppose she was free, and to treat her as a free woman.
It has already been stated that the will of Ray contained no clause of emancipation. It in fact, *338gave "Milly to Mrs. Crawford, without any injunction or any expression indicating that she should be or was to be emancipated. The claim of Milly under that will, and her request to the witness as above stated, tend to show, what in point of fact we suppose to be true, that she had not received any writing of emancipation from Crawford. And the information that she was not free by Ray’s will, may have induced her second flight to a place where her freedom might be more secure than in the vicinity of Crawford’. And her impression that she was freed by Ray’s will, may have been derived from the information that she was to- have been so freed, or that Ray had imposed some obligation on Crawford, .or taken his promise that he would emancipate her. The fact that she had been permitted to remain so .long in .the enjoyment of actual freedom without disturbance, or search, or even inquiry, on the part of Crawford, might well confirm her impression as to her right. But it does not, under the circumstances wihich have -been stated, prove that he had ever executed any writing, by which it could be established. On the contrary, the circumstances referred to, disprove the existence or execution of any such writing, ;and are deemed sufficient to repel the presumption of such a fact, if, in view of the law and policy of our State, with respect to emancipation, any could arise ■from mere lapse of time, and actual exercise of the outward privileges (pertaining to the condition of freedom.
I. Slaves cannot be emancipated in ’Kentucky except by writing. The fact that an owner permitted her' slave to go at large for near twenty years did not give freedom.
It is .true, .the conduct of Crawford, who, if he did not know, might easily have known, where Milly w.as to be found, was not only inconsistent with the rights and ordinary motives and interest and inclinations of the owner of a slave, but was also inconsistent with the mandates of the law, and at war with his legal duty and his social obligations. But if this may prove that he intended Milly to be free, and that he was under obligations to emancipate her, it .does not prove that he did ever perform those acts *339which, in point of law, were necessary to her actual and legal emancipation. On the contrary, it proves only that he was content with the actual condition of things, that his conscience and sense of obligation were satisfied by allowing Milly to go where she pleased, and act as she pleased, and to pass as a free woman, without restraint or control; and he may have thought that she was thereby emancipated. v Or, if he supposed, as he says he did, that she went to a free State, he may have been content to let her thus enjoy, under the laws of that State, the freedom which he had intended, or felt bound to secure to her by his own act of emancipation. And in this way the fact, if true, that he told the jailer, who had her in custody, when on her way to a free State, to let her go, may be accounted for. But so long as she remained in Kentucky, his intention or even obligation to emancipate her, or Ms opinion that by his allowing her to act as a free woman, she had become legally free, did not and could not, in fact, make her free, because our laws admit of emancipation by waiting only. And it cannot be admitted that the illegal act of allowing a slave to act as a freeman, gives of itself a title to freedom, since this would be an utter subversion of the laws and policy of the State which impose restraints upon emancipation, and of the objects and policy of that law which prohibits the permission of slaves to act as freemen. Whether the continued permission so to act for any length of time, should authorize the presumption of a written act of emancipation, we need not decide, because, in this case, the circumstances disprove any such presumption of fact.
2. When a slave, by the consent of its owner becomes subject to the laws of a State, where slavery is not tolerated, the right to freedom grows out of the law of such State, not of the State where the owner may reside.
*339And we only add upon this subj ect, that when it has been decided that a slave becomes free by being voluntarily subjected, by his owner, to the laws of a State in which slavery is prohibited, the effect is attributed to the laws of that State, and not to our laws, which, although they do not allow emancipation by mere intention or act of the will, without a *340written act, do not authorize the enslaving here of any one who was actually and legally free. Under’ this- principle, Milly may have become free, if, being allowed to act as a free woman, and to go where she pleased, she went to a free State, for the purpose of acquiring or enjoying freedom, and especially, if she went to reside there, with the consent or even knowledge of her owner. But if she thus acquired her freedom, it was after her children, now complaining, were born; and as they remained in Kentucky, they can have no claim to freedom on account of her thus becoming free. Nor can- they derive any right from the fact that a County Court, supposing them to be free, took the control of them, as being free, and bound them out by indentures. It does not appear that Crawford participated in or had any knowledge of these acts, or even knew that Milly had children, or that they were left in Kentucky. And, although his laches, or even his illegal act, may have contributed to the mistake of the County Court, or have produced it, that did not make the children free, or destroy his title to them, or estop him from asserting.it.
Wherefore, the decree is affirmed.